UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results 44 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnam’s active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barron’s ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnam’s sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. About the fund Seeking to offer accessibility and current income with relatively low risk For most people, keeping part of their savings in an easily accessible place is an essential part of an investment plan. Putnam Money Market Fund can play a valuable role in many investors’ portfolios because it seeks to provide stability of principal and liquidity to meet short-term needs. In addition, the fund aims to provide investors with current income at short-term rates. Because it invests in mainly high-quality short-term money market instruments, the fund’s risk of losing principal may be lower than that of other funds. It typically invests in securities that are rated in the highest or second-highest category of at least one nationally recognized rating service. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. Money market fund yields typically rise and fall along with short-term interest rates. Money market funds may not track rates exactly, however, as securities in these funds mature and are replaced with newer instruments earning the most current interest rates. Whether you want to earmark money for near-term expenses or future investment opportunities, or just stow away cash for a“rainy day,” this fund can be an appropriate choice. Types of money market securities Money market securities are issued by governments, government agencies, financial institutions, and established non-financial companies. Securities your fund invests in include: Commercial paper Short-term unsecured loans issued by large corporations, typically for financing accounts receivable and inventories Bank certificates of deposit Direct obligations of the issuing commercial bank or savings and loan association Repurchase agreements (repos) Contracts in which one party sells a security to another party and agrees to buy it back later at a specified price; acts in economic terms as a secured loan Government securities Direct short-term obligations of governments or government agencies; for example, U.S. Treasury bills Variable-rate demand notes (VRDNs) Floating-rate securities with a long-term maturity, usually 20 or 30 years, that carry a coupon that resets every one or seven days, making them eligible for purchase by money market mutual funds Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Class A shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. Due to market volatility, current performance may be higher or lower than performance shown. See pages 2–3, 5, and 11–12 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Money Market Fund Interview with your fund’s portfolio managers How would you characterize the market environment for the six months ended March31, 2014? Joanne: It was a transitional period with the Federal Reserve beginning the process of unwinding its extraordinary accommodative monetary policy. The Fed’s multi-year strategy of promoting economic growth and employment since the financial crisis began in the fall of 2008 has been anchored by the central bank’s conventional interest-rate policy on the one hand, which has held short term rates near zero since December2008, and its unconventional policies, including quantitative easing [QE], on the other. Understanding that the eventual process of unwinding the historic QE program would have both intended and unforeseen consequences for the financial markets, the Fed has been proactive in providing forward guidance to help smooth its exit from this extraordinary policy initiative. When the reporting period began in October2013, rates had declined somewhat in response to the Fed’s announcement in September that it was keeping short-term interest rates unchanged and its stimulative bond-buying program intact for the near term. The markets saw more relief, as lawmakers agreed to extend the U.S. borrowing authority, avoiding a possible debt default. In the wake of continued employment gains, however, the Fed announced in December that it would gradually slow its This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 2–4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. Money Market Fund 5 bond-buying campaign, starting with the first reduction in January2014. While there was no sharp sell-off initially, interest rates did gradually move higher in the closing weeks of December. Investors assumed a more risk-averse posture in January, and asset flows shifted toward the relative safety of U.S. Treasuries — pushing their yields lower and prices higher. Mixed U.S. economic data and developing stress in emerging markets contributed to a flight to quality, which pushed the yield on the bellwether 10-year Treasury note to 2.67% — its lowest level since mid-November 2013. Newly appointed Fed Chair Janet Yellen acknowledged that more work was needed to strengthen the labor market and that she expected to continue her predecessor’s approach to monetary policy, including low interest rates. This reassurance eased bond investors’ concerns that the Fed would raise interest rates sooner than expected. In February, with the U.S. debt ceiling debate Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. *The “cash and net other assets” category may show a negative market value percentage as a result of the timing of trade-date and settlement-date transactions. 6 Money Market Fund settled for the time being, the environment for the equity and credit markets improved. In March, however, the markets shifted direction again in response to Yellen’s remarks that the Fed would likely end its bond-buying program in the fall of 2014 and could begin raising interest rates “around six months” later. Investors interpreted this more hawkish commentary to mean that the Fed would begin raising short-term interest rates sooner than previously thought. The Fed clarified its guidance, saying that Yellen’s comments didn’t reflect a shift in its intentions and that it would wait a “considerable time” after ending QE before pushing rates higher. By the close of the period on March31, the financial markets were back on track with the Fed’s renewed This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Fund 7 pledge as well as an easing of tensions between Russia and the West over Ukraine at that time. The markets also dismissed the first quarter’s weak economic data and lackluster earnings as a result of severe winter weather, which affected some of the country’s most densely populated regions. How did Putnam Money Market Fund perform during the reporting period? Jonathan: The six months ended March31, 2014, proved to be a volatile time for rate-sensitive investments, but money market securities were spared much of the fluctuation given their shorter-term investment horizon. As such, performance of these investments was strongly influenced by the Fed’s decision to hold its benchmark federal funds rate in the 0% to 0.25% range. Accordingly, the fund performed in line with this rate environment. What can you tell us about your investment approach in this environment? Joanne: The Fed’s comments about the future course of interest-rate policy did not have the same effect on shorter-maturity money market instruments as they did on longer-dated securities. In fact, interest rates on the short end of the yield curve were flat to marginally tighter for the period, as the seasonal supply of Treasury bills matured and Fed policy continued to hold short-term interest rates close to zero. In this environment, especially as we approached the deadline for reaching the debt ceiling limitation in October and the resumption of the debt ceiling debate in February, we maintained a cautious approach and actively limited the portfolio’s exposure to Treasury bills maturing near these time frames. We also looked for investments that allowed us to extend maturities further out on the money market yield curve to lock in attractive rates for several months and reduce volatility. We accomplished this by focusing on floating-rate securities that reset on a one- or three-month basis. Accordingly, we added exposure to corporate and bank issuers in commercial paper and certificates of deposit. Repurchase agreements with what we believe are strong counterparties that are collateralized by Treasuries and agency mortgages represented a large weighting in the portfolio throughout the period as they provided a regular source of liquidity. These strategies had the intended effect of shortening the portfolio’s weighted average maturity from 41 days at the beginning of the period to 32 days by March31. With the European Central Bank committed to supporting the eurozone economy and financial institutions taking steps in an effort to bolster their creditworthiness, our outlook for Europe improved. Accordingly, we added French banks with maturities in the one- to two-month maturity time frame to augment the portfolio’s diversification. Which fund holdings exemplified your strategy during the period? Jonathan: We think that underlying bank fundamentals are strong, and we have invested in what we believe are large, creditworthy banks, such as Bank of Nova Scotia and Australia and New Zealand Banking Group. We believe these banks’ asset-quality measures are improving and profits are being retained to help build capital. In our opinion, these positive developments are somewhat offset by the banks’ underlying revenue weakness with soft loan demand, pressured interest margins, and ongoing regulatory pressure on fee business. The fund also held commercial paper issued by American Honda Finance, one of the world’s largest manufacturers of automobiles. We continue to find what we believe are attractive opportunities in the first-tier corporate and asset-backed commercial paper [ABCP] market, including Jupiter Securitization Co. and Thunder Bay Funding. 8 Money Market Fund We focused on ABCP issuers that are backed by what we believe are diverse, high-quality financial assets, such as trade receivables; commercial, auto, and mortgage loans; and other asset types. These issuers must maintain ample third-party structural support and, in our opinion, have strong management and sponsorship. In the tax-exempt commercial paper market, the fund had exposure to what we view as high-quality universities, including Texas Tech University, and health-service providers, such as Trinity Health. What are your thoughts about the future course of interest rates? Joanne: The first quarter of 2014 ushered in a different global economic environment from the past five years as interest rates in developed markets began to normalize, QE programs were being wound down, and the Fed had a new chair. While the Fed has begun scaling back its bond-buying program, overall monetary policy remains accommodative. Moreover, the smooth transition from Ben Bernanke to Janet Yellen reflects the market’s expectation that current monetary policy will continue — as we have seen with the continued pace of drawing down QE by $10 billion a month. However, the Fed dropped the unemployment rate as its target for measuring the strength of the economy and emphasized that it would rely on other factors in deciding when to boost interest rates. Most Fed watchers believe that the central bank is unlikely to begin raising rates until mid to late 2015. As investors continue to mull over how quickly reductions in the stimulus campaign will be followed by the Fed increasing short-term interest rates, we expect rate volatility to continue given myriad macroeconomic factors that are beyond the central bank’s control. Thus, while we expect some upward pressure on rates in the coming months, we ultimately think it will have limited impact on shorter-term fixed-income rates until we are closer to when the Fed actively begins raising its benchmark rate. In this environment, we believe the fund can play a valuable role in a diversified portfolio by helping to soften the volatility of returns as investors absorb Fed policy adjustments. Thank you, Joanne and Jonathan, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. Money Market Fund 9 IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm — but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. 10 Money Market Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) Net Net Net Net asset Before After Before After asset asset asset value CDSC CDSC CDSC CDSC value value value Annual average (life of fund) 5.23% 5.12% 5.12% 4.78% 4.78% 5.09% 4.77% 5.00% 10 years 17.38 14.41 14.41 14.41 14.41 16.45 14.40 15.85 Annual average 1.61 1.35 1.35 1.36 1.36 1.53 1.35 1.48 5 years 0.19 0.12 –1.88 0.12 0.12 0.15 0.12 0.13 Annual average 0.04 0.02 –0.38 0.02 0.02 0.03 0.02 0.03 3 years 0.03 0.03 –2.97 0.03 0.03 0.03 0.03 0.03 Annual average 0.01 0.01 –1.00 0.01 0.01 0.01 0.01 0.01 1 year 0.01 0.01 –4.99 0.01 –0.99 0.01 0.01 0.01 6 months 0.00 0.00 –5.00 0.00 –1.00 0.00 0.00 0.00 Net Net Net Net asset Before After Before After asset asset asset Current rate (end of period)* value CDSC CDSC CDSC CDSC value value value Current 7-day rate (with expense limitation) 0.01% 0.01% — 0.01% — 0.01% 0.01% 0.01% Current 7-day rate (without expense limitation) –0.36 –0.86 — –0.86 — –0.51 –0.86 –0.61 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day rate is the most common gauge for measuring money market mutual fund performance. The rate reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns and rates would have been lower. Class B share performance reflects conversion to class A shares after eight years. Money Market Fund 11 Comparative Lipper returns For periods ended 3/31/14 Lipper Money Market Funds category average* Annual average (life of fund) 5.28% 10 years 14.97 Annual average 1.40 5 years 0.14 Annual average 0.03 3 years 0.04 Annual average 0.01 1 year 0.01 6 months 0.01 Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 229, 225, 217, 206, 171, and 13 funds, respectively, in this Lipper category. Fund distribution information For the six-month period ended 3/31/14 Distributions Class A Class B Class C Class M Class R Class T Number 6 6 6 6 6 6 Income $0.000050 $0.000050 $0.000050 $0.000050 $0.000050 $0.000050 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 12 Money Market Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/13 0.50% 1.00% 1.00% 0.65% 1.00% 0.75% Annualized expense ratio for the six-month period ended 3/31/14* 0.14% 0.14% 0.14% 0.14% 0.14% 0.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects a voluntary waiver of certain fund expenses. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013, to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $0.70 $0.70 $0.70 $0.70 $0.70 $0.70 Ending value (after expenses) $1,000.05 $1,000.05 $1,000.05 $1,000.05 $1,000.05 $1,000.05 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Money Market Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $0.71 $0.71 $0.71 $0.71 $0.71 $0.71 Ending value (after expenses) $1,024.23 $1,024.23 $1,024.23 $1,024.23 $1,024.23 $1,024.23 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Money Market Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your fund’s class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value Money Market Fund 15 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Money Market Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, Money Market Fund 17 jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, 18 Money Market Fund the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their Money Market Fund 19 conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, Putnam Management voluntarily waived certain fees in order to enhance your fund’s annualized net yield during its fiscal year ending in 2012. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 20 Money Market Fund fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. Money Market Fund 21 The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Money Market Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 236, 224 and 216 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and 22 Money Market Fund its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Money Market Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Money Market Fund The fund’s portfolio 3/31/14 (Unaudited) Maturity Principal COMMERCIAL PAPER (29.1%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 0.140 5/12/14 $4,675,000 $4,674,255 ABN AMRO Funding USA, LLC 0.140 5/7/14 2,000,000 1,999,720 American Honda Finance Corp. 0.110 5/22/14 7,700,000 7,698,800 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.225 9/5/14 17,500,000 17,500,000 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY (Japan) 0.220 5/6/14 12,675,000 12,672,289 BMW US Capital, LLC 0.110 4/9/14 6,825,000 6,824,833 BNP Paribas Finance, Inc. 0.110 4/3/14 6,850,000 6,849,958 BPCE SA (France) 0.100 4/10/14 6,725,000 6,724,832 Chevron Corp. 0.100 5/13/14 13,400,000 13,398,437 Coca-Cola Co. (The) 0.200 7/21/14 10,500,000 10,493,525 Coca-Cola Co. (The) 0.140 4/21/14 10,500,000 10,499,183 COFCO Captial Corp. (Rabobank Nederland/NY (LOC)) 0.180 4/24/14 9,365,000 9,363,923 Commonwealth Bank of Australia 144A (Australia) 0.225 12/5/14 10,775,000 10,775,000 Commonwealth Bank of Australia 144A (Australia) 0.182 10/1/14 9,300,000 9,300,000 DnB Bank ASA 144A (Norway) 0.220 8/4/14 8,200,000 8,193,736 DnB Bank ASA 144A (Norway) 0.176 4/7/14 12,500,000 12,500,000 Export Development Canada (Canada) 0.140 8/5/14 7,450,000 7,446,350 Export Development Canada (Canada) 0.140 5/27/14 13,225,000 13,222,120 General Electric Capital Corp. 0.180 6/18/14 22,250,000 22,241,323 HSBC Bank PLC 144A (United Kingdom) 0.236 10/3/14 3,925,000 3,925,000 HSBC USA, Inc. (United Kingdom) 0.271 4/4/14 5,350,000 5,349,880 HSBC USA, Inc. (United Kingdom) 0.261 9/12/14 11,850,000 11,835,964 Mitsubishi UFJ Trust & Banking Corp./NY 144A 0.240 4/21/14 8,800,000 8,798,827 Nationwide Building Society (United Kingdom) 0.110 4/14/14 6,600,000 6,599,738 Nestle Capital Corp. 0.170 7/8/14 10,500,000 10,495,141 Nestle Finance International, Ltd. (Switzerland) 0.120 5/21/14 10,100,000 10,098,317 Nordea Bank AB (Sweden) 0.230 10/6/14 1,750,000 1,747,898 Nordea Bank AB 144A (Sweden) 0.210 9/9/14 10,000,000 9,990,608 Proctor & Gamble Co. (The) 0.120 5/19/14 10,000,000 9,998,400 Prudential PLC 144A (United Kingdom) 0.150 4/28/14 13,875,000 13,873,439 Skandinaviska Enskilda Banken AB (Sweden) 0.200 4/1/14 7,125,000 7,125,000 Standard Chartered Bank/New York 144A 0.190 7/3/14 5,000,000 4,997,546 Standard Chartered Bank/New York 144A 0.170 4/9/14 8,520,000 8,519,678 State Street Corp. 0.200 6/3/14 12,500,000 12,495,625 State Street Corp. 0.150 6/9/14 7,750,000 7,747,772 Sumitomo Mitsui Banking Corp. (Japan) 0.245 4/22/14 3,300,000 3,299,528 Sumitomo Mitsui Banking Corp. (Japan) 0.230 5/20/14 4,000,000 3,998,748 Svenska Handelsbanken, Inc. (Sweden) 0.220 4/25/14 6,600,000 6,599,032 Swedbank AB (Sweden) 0.165 5/21/14 13,525,000 13,521,901 Toyota Motor Credit Corp. 0.200 9/8/14 13,975,000 13,962,578 Toyota Motor Credit Corp. 0.186 6/2/14 6,200,000 6,200,000 UBS Finance Delaware, LLC (Switzerland) 0.150 4/30/14 2,600,000 2,599,686 Money Market Fund 25 Maturity Principal COMMERCIAL PAPER (29.1%)* cont. Yield (%) date amount Value Westpac Banking Corp. 144A (Australia) 0.216 9/19/14 $2,925,000 $2,925,000 Westpac Banking Corp. 144A (Australia) 0.206 8/7/14 8,750,000 8,750,029 Total commercial paper (cost $387,833,619) Principal REPURCHASE AGREEMENTS (28.9%)* amount Value Interest in $425,000,000 joint tri-party repurchase agreement dated 3/31/14 with Citigroup Global Markets, Inc./Salomon Brothers due 4/1/14 — maturity value of $121,390,270 for an effective yield of 0.08% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 10/20/42, valued at $433,500,001) $121,390,000 $121,390,000 Interest in $38,500,000 joint tri-party repurchase agreement dated 3/31/14 with Credit Suisse Securities (USA), LLC due 4/1/14 — maturity value of $7,000,027 for an effective yield of 0.14% (collateralized by various U.S. Treasury notes and various corporate bonds with coupon rates ranging from 1.247% to 6.024% and due dates ranging from 1/15/18 to 6/15/37, valued at $39,289,779) 7,000,000 7,000,000 Interest in $249,237,000 joint tri-party repurchase agreement dated 3/31/14 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 4/1/14 — maturity value of $121,393,270 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 1.677% to 7.859% and due dates ranging from 6/1/19 to 3/1/44, valued at $254,221,740) 121,393,000 121,393,000 Interest in $225,000,000 joint tri-party repurchase agreement dated 3/31/14 with RBC Capital Markets, LLC due 4/1/14 — maturity value of $135,465,452 for an effective yield of 0.12% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.500% and due dates ranging from 9/1/42 to 1/1/44, valued at $229,500,765) 135,465,000 135,465,000 Total repurchase agreements (cost $385,248,000) Interest Maturity Principal CERTIFICATES OF DEPOSIT (12.7%)* rate (%) date amount Value Bank of America, NA 0.150 4/7/14 $14,000,000 $14,000,000 Bank of Nova Scotia/Houston FRN 0.226 9/4/14 17,500,000 17,500,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.374 8/11/14 5,350,000 5,353,145 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.233 6/13/14 17,500,000 17,501,088 JPMorgan Chase Bank, NA FRN 0.236 6/11/14 15,000,000 15,000,677 National Bank of Canada/New York, NY FRN 0.336 5/6/14 13,100,000 13,102,492 Royal Bank of Canada/New York, NY FRN (Canada) 0.265 6/24/14 14,350,000 14,350,000 Skandinaviska Enskilda Banken AB/New York, NY 0.270 4/16/14 3,600,000 3,600,179 Sumitomo Mitsui Banking Corp./New York, NY (Japan) 0.250 6/9/14 14,650,000 14,650,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.404 12/19/14 13,525,000 13,542,329 Toronto-Dominion Bank/NY (Canada) 0.300 4/22/14 7,700,000 7,700,000 Toronto-Dominion Bank/NY FRN (Canada) 0.216 11/18/14 13,500,000 13,500,000 Wells Fargo Bank, NA FRN 0.185 6/16/14 10,100,000 10,100,000 Westpac Banking Corp./NY FRN (Australia) 0.267 7/18/14 9,500,000 9,500,000 Total certificates of deposit (cost $169,399,910) 26 Money Market Fund Maturity Principal ASSET-BACKED COMMERCIAL PAPER (11.2%)* Yield (%) date amount Value Alpine Securitization Corp. (Switzerland) 0.110 4/23/14 $6,725,000 $6,724,548 Atlantic Asset Securitization, LLC 0.130 4/17/14 6,675,000 6,674,614 Bedford Row Funding Corp. 0.321 9/25/14 2,025,000 2,021,814 Bedford Row Funding Corp. 0.281 5/19/14 5,000,000 4,998,133 CAFCO, LLC 0.130 5/22/14 1,670,000 1,669,692 Chariot Funding, LLC 0.198 5/5/14 8,250,000 8,248,456 CRC Funding, LLC 0.110 4/15/14 6,730,000 6,729,712 Fairway Finance, LLC 144A (Canada) 0.175 6/23/14 10,475,000 10,475,000 Gemini Securitization Corp., LLC 0.120 4/7/14 6,675,000 6,674,867 Jupiter Securitization Co., LLC 0.180 7/1/14 2,925,000 2,923,669 Liberty Street Funding, LLC (Canada) 0.160 4/11/14 3,700,000 3,699,836 MetLife Short Term Funding, LLC 0.180 9/15/14 20,000,000 19,983,300 Old Line Funding, LLC 144A 0.187 8/6/14 21,250,000 21,250,000 Regency Markets No. 1, LLC 0.140 4/30/14 11,000,000 10,998,759 Regency Markets No. 1, LLC 144A 0.140 4/15/14 9,075,000 9,074,506 Thunder Bay Funding, LLC 0.170 4/7/14 4,500,000 4,499,873 Thunder Bay Funding, LLC 0.150 4/25/14 16,400,000 16,398,360 Working Capital Management Co. (Japan) 0.140 4/3/14 6,750,000 6,749,948 Total asset-backed commercial paper (cost $149,795,087) Maturity Principal MUNICIPAL BONDS AND NOTES (6.1%)* Yield (%) date Rating** amount Value Connecticut (1.5%) Yale University Commercial Paper 0.120 5/19/14 P-1 $11,000,000 $10,998,240 Yale University Commercial Paper 0.110 4/2/14 P-1 9,475,000 9,474,971 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.130 6/11/14 P-1 9,000,000 8,997,693 Trinity Health Corporation Commercial Paper 0.110 5/12/14 P-1 4,175,000 4,174,477 North Carolina (1.5%) Duke University Commercial Paper, Ser. B-98 0.150 5/6/14 P-1 19,750,000 19,747,120 Texas (1.0%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 6/11/14 P-1 9,225,000 9,225,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 M 0.060 10/1/29 VMIG1 3,530,000 3,530,000 Wisconsin (1.1%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) M 0.060 8/15/33 VMIG1 14,880,000 14,880,000 Total municipal bonds and notes (cost $81,027,501) Money Market Fund 27 Interest Maturity Principal CORPORATE BONDS AND NOTES (4.5%)* rate (%) date amount Value American Honda Finance Corp. 144A unsec. notes FRN 0.364 4/8/14 $5,750,000 $5,750,293 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes, Ser. MTN 4.300 5/15/14 7,800,000 7,839,048 National Australia Bank, Ltd. notes FRN (Australia) 0.219 2/26/15 10,300,000 10,300,000 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.537 1/22/15 9,500,000 9,524,361 Nordea Bank AB 144A sr. unsec. unsub. notes, Ser. 2 (Sweden) 3.700 11/13/14 7,050,000 7,198,121 U.S. Bank, NA/Cincinnati, OH unsec. sub. notes FRN, Ser. BKNT 0.522 10/14/14 5,400,000 5,407,788 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.200 5/15/14 2,685,000 2,694,747 Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN M 0.283 7/15/19 11,000,000 11,000,000 Total corporate bonds and notes (cost $59,714,358) MUTUAL FUNDS (4.4%)* Shares Value Putnam Money Market Liquidity Fund 0.06% L 58,235,503 $58,235,503 Total mutual funds (cost $58,235,503) Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (1.7%)* Yield (%) date amount Value Federal Home Loan Bank unsec. discount notes 0.120 8/1/14 $14,000,000 $13,994,307 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.120 7/1/14 8,630,000 8,627,382 Total U.S. government agency obligations (cost $22,621,689) Interest Maturity Principal TIME DEPOSITS (1.5%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd./ Cayman Islands (Cayman Islands) 0.070 4/1/14 $20,500,000 $20,500,000 Total time deposits (cost $20,500,000) Interest Maturity Principal U.S. TREASURY OBLIGATIONS (1.1%)* rate (%) date amount Value U.S. Treasury Notes FRN 0.095 1/31/16 $14,700,000 $14,696,124 Total U.S. treasury obligations (cost $14,696,124) TOTAL INVESTMENTS Total investments (cost $1,349,071,791) Key to holding’s abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. 28Money Market Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,331,662,569. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. M The security’s effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 71.7% Norway 1.5% Canada 6.9 Cayman Islands 1.5 Australia 5.8 Switzerland 1.5 Sweden 4.4 France 0.5 United Kingdom 3.1 Total 100.0% Japan 3.1 Money Market Fund29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $149,795,087 $— Certificates of deposit — 169,399,910 — Commercial paper — 387,833,619 — Corporate bonds and notes — 59,714,358 — Municipal bonds and notes — 81,027,501 — Mutual funds 58,235,503 — — Repurchase agreements — 385,248,000 — Time deposits — 20,500,000 — U.S. government agency obligations — 22,621,689 — U.S. treasury obligations — 14,696,124 — Totals by level $— The accompanying notes are an integral part of these financial statements. 30 Money Market Fund Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $905,588,288 Affiliated issuers (identified cost $58,235,503) (Note 5) 58,235,503 Repurchase agreements (identified cost $385,248,000) 385,248,000 Interest and other receivables 609,263 Receivable for shares of the fund sold 6,884,968 Receivable from Manager (Note 2) 86,442 Prepaid assets 78,267 Total assets LIABILITIES Payable for investments purchased 13,974,255 Payable for shares of the fund repurchased 9,931,265 Payable for custodian fees (Note 2) 7,478 Payable for investor servicing fees (Note 2) 358,880 Payable for Trustee compensation and expenses (Note 2) 511,815 Payable for administrative services (Note 2) 2,138 Distributions payable to shareholders 19,830 Other accrued expenses 262,501 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,332,864,965 Accumulated net realized loss on investments (Note 1) (1,202,396) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,217,345,618 divided by 1,220,075,310 shares) $1.00 Net asset value and offering price per class B share ($12,143,869 divided by 12,171,954 shares)* $1.00 Net asset value and offering price per class C share ($21,914,337 divided by 21,962,096 shares)* $1.00 Net asset value, offering price and redemption price per class M share ($28,129,820 divided by 28,191,484 shares) $1.00 Net asset value, offering price and redemption price per class R share ($31,227,020 divided by 31,298,571 shares) $1.00 Net asset value, offering price and redemption price per class T share ($20,901,905 divided by 20,944,880 shares) $1.00 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Money Market Fund 31 Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $16,780 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 1,996,741 Investor servicing fees (Note 2) 1,134,643 Custodian fees (Note 2) 16,233 Trustee compensation and expenses (Note 2) 52,061 Distribution fees (Note 2) 219,002 Administrative services (Note 2) 21,033 Other 320,973 Fees waived and reimbursed by Manager (Note 2) (2,803,768) Total expenses Expense reduction (Note 2) (7,802) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,201 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Money Market Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $70,400 $147,276 Net realized gain on investments 2,201 61,081 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (64,491) (135,654) Class B (661) (1,567) Class C (1,163) (2,486) Class M (1,442) (2,796) Class R (1,633) (2,566) Class T (1,010) (2,199) Decrease from capital share transactions (Note 4) (100,334,005) (81,032,371) Total decrease in net assets NET ASSETS Beginning of period 1,431,994,373 1,512,965,655 End of period *
